Citation Nr: 1804567	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served in the United States Naval Reserves from July 1985 to August 2005, with various periods of active duty for training (ACDUTRA), including from September 22, 2001 to September 23, 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the RO in St. Paul, Minnesota, which denied service connection for an acquired psychiatric disorder.

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with generalized anxiety disorder and depressive disorder.

2.	The Veteran does not have a current diagnosis for PTSD.

3.	The stressor event of a military sexual trauma (MST) occurred during a period of ACDUTRA service.

4.	The current acquired psychiatric disorder is related to the in-service military sexual trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for acquired psychiatric disorders of anxiety disorder and depressive disorder have been met.  38 U.S.C. §§ 101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for an acquired psychiatric disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran is diagnosed with an acquired psychiatric disorder; however, consideration of presumptive service connection for a chronic disease is not permissible for periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, consideration of 38 C.F.R. 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service connection.  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2017).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran has asserted the occurrence of a MST during service and that an acquired psychiatric disorder developed as a result of the MST.  

Initially, the Board finds that the Veteran is currently diagnosed with generalized anxiety disorder and depressive disorder.  See April 2014 private treatment record; September 2015 VA examination report.  The Veteran has not been diagnosed with PTSD at any time pertinent to the claim period on appeal.  See April 2014 private treatment record; September 2015 VA examination report.

Next, after review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether a MST occurred during service.  The Veteran contends that during a period of ACDUTRA service in September 2001 he was inappropriately touched by another serviceman while riding on a bus.  Later, when the servicemen arrived at the barracks, the Veteran was carrying an armful of gear when the same serviceman offered to open the door for him.  As the Veteran walked, the serviceman sexually molested the Veteran from behind.  Thereafter, the Veteran was subjected to harassment as the serviceman told a group what he had done and that the Veteran enjoyed it.  The Veteran reported this episode the following day.  See January 2014 VA examination report.

An October 2001 service treatment record reflects the Veteran reported being sexually molested about a week ago, that he was undergoing counseling, and that he wrote up the incident.  The Veteran conveyed being able to work as an instructor on a part-time basis.

An October 2001 private treatment record shows the Veteran sought mental health counseling due to a sexual assault that occurred the prior week.  During the October 2001 treatment, the Veteran reported feelings of violation, bewilderment, depression, and anxiety.  The October 2001 private treatment record shows a diagnosis of adjustment disorder with mixed anxiety and depressed mood.

A January 2002 service treatment record shows the Veteran had completed counseling and felt ready to return to full duty with the Naval Reserve.  Following the September 2001 incident, the Veteran endorsed a history of mental health treatment on January 2003 and February 2004 Reports of Medical History.  Based on this evidence, and as recognized by the RO in a September 2016 Supplemental Statement of the Case, the personal assault stressor of MST is confirmed.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether the current acquired psychiatric disorder is related to the recognized personal assault stressor of MST.  An April 2014 private treatment record shows the Veteran was referred to mental health counseling by a disaster case manager who assisted the Veteran with the damage sustained to his home from local flooding; in making the referral, the disaster case manager stated that the trauma the Veteran experienced with rapidly rising flood waters and evacuation from his home triggered anxiety and PTSD symptoms from past traumas.

During the April 2014 mental health treatment, the Veteran reported having difficulty coping with the anxiety and emotions resulting from the stressors in his life.  The Veteran described being sexually assaulted in 2001 while serving in the Navy Reserves and described the MST incident to the private provider as detailed above.  The Veteran reported feeling extremely violated by the MST and experiencing symptoms such as sadness, worthlessness, and guilt on a recurring basis.  After thoroughly reviewing the Veteran's history, including past mental health diagnoses and treatment from 2001 to 2006, the April 2014 private provider diagnosed generalized anxiety disorder with features of posttraumatic stress disorder, and generalized depressive disorder.  

The April 2014 private provider noted that, while the Veteran presented with several PTSD symptoms, he did not meet the full criteria to be diagnosed with PTSD.  Specifically, the Veteran reported symptoms such as recurrent and distressing recollections of the assault and feeling fearful following the MST with 

ongoing paranoia that the perpetrator of the MST would come to his hometown and harm him; however, the private provider determined that the Veteran did not endorse a sufficient number of qualities under Criterion C set forth in the Diagnostic and Statistical Manual of Mental Disorders to meet the diagnosis of PTSD.  Furthermore, due the Veteran's ongoing psychiatric symptoms following the MST, the private provider stated that prior diagnoses for adjustment disorder with mixed anxiety and depressed mood, and other adjustment disorder subtypes, were no longer appropriate, given the length of the Veteran's psychiatric symptoms dating back to 2001 following the MST.

In September 2015, the Veteran underwent a VA examination for PTSD, the examination report for which is of record.  The September 2015 VA examination report shows that the Veteran was diagnosed with unspecified anxiety disorder, but was determined not to have met the diagnostic criteria for PTSD.  Upon conclusion of the examination, the September 2015 VA examiner explained that the Veteran did not meet Criterion A stressor event for PTSD as the MST described by the Veteran "appears to have been more of [a] prank involving very poor judgment on the part of the 'perpetrator,' rather than an event involving "sexual violence."  The VA examiner further opined that the unspecified anxiety disorder is less likely than not due to the alleged assault during service, without addressing the in-service mental health treatment and diagnosis.  Instead, the VA examiner opined that the current unspecified anxiety disorder is the result of significant stress following a flood in 2012, which caused severe damage to the Veteran's home.

The VA examiner was asked to provide an addendum opinion because the rationale for the September 2015 opinion did not explain the Veteran's documented symptoms of fear and paranoia.  Further, the VA examiner's attention was directed to service treatment records and private treatment records showing sufficient "marker" evidence to corroborate the Veteran's in-service stressor, which also 

showed the Veteran sought mental health treatment following the MST and a diagnosis for adjustment disorder with mixed anxiety and depressed mood.  For purposes of providing the addendum opinion, the VA examiner was instructed to accept that the in-service sexual assault had been verified.  The VA examiner was asked to provide an addendum opinion on the question of whether the Veteran's unspecified anxiety disorder was caused or aggravated by the verified MST, and to provide a rationale explaining the Veteran's symptoms of fear and paranoia.  Moreover, the VA examiner was also asked to provide an opinion as to whether the current unspecified anxiety disorder is directly related to the in-service mental health treatment and/or the diagnosis for adjustment disorder with mixed anxiety and depressed mood found in service treatment records.

In August 2016, the same VA examiner who conducted the September 2015 VA examination provided the requested addendum opinion.  In so doing, the VA examiner provided the same negative opinion contained in the September 2015 VA examination report.  Further, the VA examiner opined that the Veteran's current unspecified anxiety disorder is less likely than not aggravated by the in-service assault, and is less likely than not directly related to the in-service mental health treatment and diagnosed adjustment disorder with mixed anxiety and depressed mood, but did not provide a rationale for the negative opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Accordingly, the Board finds that the September 2015 and August 2016 VA opinions are of minimal probative value as neither opinion adequately addresses the service treatment records showing mental health treatment and diagnosis following the verified MST, and no rationale was provided for the negative August 2016 VA addendum opinion. 


Based on the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for acquired psychiatric disorders of anxiety disorder and depressive disorder have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for acquired psychiatric disorders of of anxiety disorder and depressive disorder is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


